DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 33, 36-37, 39-44, 46-48, 53, 56-57, 59-67, 70-78, 81-103 are allowed.
The following examiner’s statement of reasons for allowance:
Applicant’s argument with regarding to claims 33, 39, 53, 59, 67 and 73 (see Remarks pages 1-2 filed on 07/5/2022) have been considered and are persuasive.
Regarding independent claim 33, the closest prior art, Nakashima (US 2013/0222829) discloses information processing apparatus includes a first selection unit configured to receive selection of a first device object having a first function of an output apparatus via a setting screen, a second selection unit configured to select a second device object having a second function of the output apparatus, which corresponds to the first device object selected by the first selection unit, and a setting unit configured to set both the first device object selected by the first selection unit and the second device object selected by the second selection unit to a virtual device object, wherein the first function differs from the second function, (Para 0024-0091). However, Nakashima does not disclose in the affirmative, “set, based on the received user instruction, the information processing apparatus so as to generate print data to be transmitted to the selected first printer with the first software without downloading the first software or second software that generates print data in accordance with another specification; receive another user instruction for selecting a second printer not conforming to the predetermined specification from the printers detected by the searching, wherein the second printer does not notify the information processing apparatus of information indicating that the second printer complies with the predetermined specification; and facilitate, based on the received another  user instruction, downloading the second software to be used for generating print data to be transmitted to the selected second printer.”
Further, the next closest prior art Chrisop et al (US 2008/0137121) discloses system and method are provided for securely accessing imaging job resources in a printing device. The method initially downloads a restricted software resource to a printing device. That is, the resource is restricted to use by a user group. As differentiated from factory installed software, or field upgrades, the restricted software resource is stored in a user-accessible memory, such as non-volatile storage (e.g., RAM). Subsequently, an imaging job is accepted for processing. The imaging job is verified to be associated with the user group. Subsequent to verification, access is permitted to the restricted software resource, and the imagining job is processed using the restricted software resource, (Para 0028-0106). However, Chrisop et al does not disclose in the affirmative, “set, based on the received user instruction, the information processing apparatus so as to generate print data to be transmitted to the selected first printer with the first software without downloading the first software or second software that generates print data in accordance with another specification; receive another user instruction for selecting a second printer not conforming to the predetermined specification from the printers detected by the searching, wherein the second printer does not notify the information processing apparatus of information indicating that the second printer complies with the predetermined specification; and facilitate, based on the received another  user instruction, downloading the second software to be used for generating print data to be transmitted to the selected second printer.”
Finally, the next closest prior art Panda (US 2016/0344879) discloses method for managing printing device software. The method includes receiving, at a computing device, a request to print a document file. The method also includes receiving a selection of a particular printing device with which to print the document file. The method further includes performing a search operation to determine whether a printer driver for the particular printing device is stored on the first computing device. Additionally, the method includes causing a data transfer of the printer driver from a server onto the first computing device over a wide area network upon determining that the printer driver is not stored on the computing device. Further, the method includes converting, using the printer driver, the document file into a print job. The method also includes transmitting, to the particular printing device, instructions to execute the print job, (Para 0022-0112). However, Panda does not disclose in the affirmative, “set, based on the received user instruction, the information processing apparatus so as to generate print data to be transmitted to the selected first printer with the first software without downloading the first software or second software that generates print data in accordance with another specification; receive another user instruction for selecting a second printer not conforming to the predetermined specification from the printers detected by the searching, wherein the second printer does not notify the information processing apparatus of information indicating that the second printer complies with the predetermined specification; and facilitate, based on the received another  user instruction, downloading the second software to be used for generating print data to be transmitted to the selected second printer.”
Therefore, the prior arts Nakashima, Chrisop et al and Panda alone or in combination do not render obvious in include the claimed feature in the affirmative, “set, based on the received user instruction, the information processing apparatus so as to generate print data to be transmitted to the selected first printer with the first software without downloading the first software or second software that generates print data in accordance with another specification; receive another user instruction for selecting a second printer not conforming to the predetermined specification from the printers detected by the searching, wherein the second printer does not notify the information processing apparatus of information indicating that the second printer complies with the predetermined specification; and facilitate, based on the received another  user instruction, downloading the second software to be used for generating print data to be transmitted to the selected second printer.”

Regarding independent claim 39, the closest prior art, Nakashima (US 2013/0222829) discloses information processing apparatus includes a first selection unit configured to receive selection of a first device object having a first function of an output apparatus via a setting screen, a second selection unit configured to select a second device object having a second function of the output apparatus, which corresponds to the first device object selected by the first selection unit, and a setting unit configured to set both the first device object selected by the first selection unit and the second device object selected by the second selection unit to a virtual device object, wherein the first function differs from the second function, (Para 0024-0091). However, Nakashima does not disclose in the affirmative, “execute, based on the determination that the selected printer complies with the predetermined specification, setting so as to generate print data to be transmitted to the selected printer with the first software without downloading the first software or second software that generates print data in accordance with another specification; and facilitate downloading the second software to be used for generating print data to be transmitted to the selected printer based on the determination that the selected printer does not comply with the predetermined specification.”
Further, the next closest prior art Chrisop et al (US 2008/0137121) discloses system and method are provided for securely accessing imaging job resources in a printing device. The method initially downloads a restricted software resource to a printing device. That is, the resource is restricted to use by a user group. As differentiated from factory installed software, or field upgrades, the restricted software resource is stored in a user-accessible memory, such as non-volatile storage (e.g., RAM). Subsequently, an imaging job is accepted for processing. The imaging job is verified to be associated with the user group. Subsequent to verification, access is permitted to the restricted software resource, and the imagining job is processed using the restricted software resource, (Para 0028-0106). However, Chrisop et al does not disclose in the affirmative, “execute, based on the determination that the selected printer complies with the predetermined specification, setting so as to generate print data to be transmitted to the selected printer with the first software without downloading the first software or second software that generates print data in accordance with another specification; and facilitate downloading the second software to be used for generating print data to be transmitted to the selected printer based on the determination that the selected printer does not comply with the predetermined specification.”
Finally, the next closest prior art Panda (US 2016/0344879) discloses method for managing printing device software. The method includes receiving, at a computing device, a request to print a document file. The method also includes receiving a selection of a particular printing device with which to print the document file. The method further includes performing a search operation to determine whether a printer driver for the particular printing device is stored on the first computing device. Additionally, the method includes causing a data transfer of the printer driver from a server onto the first computing device over a wide area network upon determining that the printer driver is not stored on the computing device. Further, the method includes converting, using the printer driver, the document file into a print job. The method also includes transmitting, to the particular printing device, instructions to execute the print job, (Para 0022-0112). However, Panda does not disclose in the affirmative, “execute, based on the determination that the selected printer complies with the predetermined specification, setting so as to generate print data to be transmitted to the selected printer with the first software without downloading the first software or second software that generates print data in accordance with another specification; and facilitate downloading the second software to be used for generating print data to be transmitted to the selected printer based on the determination that the selected printer does not comply with the predetermined specification.”
Therefore, the prior arts Nakashima, Chrisop et al and Panda alone or in combination do not render obvious in include the claimed feature in the affirmative, “execute, based on the determination that the selected printer complies with the predetermined specification, setting so as to generate print data to be transmitted to the selected printer with the first software without downloading the first software or second software that generates print data in accordance with another specification; and facilitate downloading the second software to be used for generating print data to be transmitted to the selected printer based on the determination that the selected printer does not comply with the predetermined specification.”

Regarding independent claim 53, the closest prior art, Nakashima (US 2013/0222829) discloses information processing apparatus includes a first selection unit configured to receive selection of a first device object having a first function of an output apparatus via a setting screen, a second selection unit configured to select a second device object having a second function of the output apparatus, which corresponds to the first device object selected by the first selection unit, and a setting unit configured to set both the first device object selected by the first selection unit and the second device object selected by the second selection unit to a virtual device object, wherein the first function differs from the second function, (Para 0024-0091). However, Nakashima does not disclose in the affirmative, “set, based on the received user instruction, the information processing apparatus so as to generate print data to be transmitted to the selected first printer with the first software without downloading the first software or second software that generates print data in accordance with another specification; receive another user instruction for selecting a second printer not conforming to the predetermined specification from the printers detected by the searching, wherein the second printer does not notify the information processing apparatus of information indicating that the second printer complies with the predetermined specification; and facilitate based on the received another user instruction, downloading the second software to be used for generating print data to be transmitted to the selected second printer.”
Further, the next closest prior art Chrisop et al (US 2008/0137121) discloses system and method are provided for securely accessing imaging job resources in a printing device. The method initially downloads a restricted software resource to a printing device. That is, the resource is restricted to use by a user group. As differentiated from factory installed software, or field upgrades, the restricted software resource is stored in a user-accessible memory, such as non-volatile storage (e.g., RAM). Subsequently, an imaging job is accepted for processing. The imaging job is verified to be associated with the user group. Subsequent to verification, access is permitted to the restricted software resource, and the imagining job is processed using the restricted software resource, (Para 0028-0106). However, Chrisop et al does not disclose in the affirmative, “set, based on the received user instruction, the information processing apparatus so as to generate print data to be transmitted to the selected first printer with the first software without downloading the first software or second software that generates print data in accordance with another specification; receive another user instruction for selecting a second printer not conforming to the predetermined specification from the printers detected by the searching, wherein the second printer does not notify the information processing apparatus of information indicating that the second printer complies with the predetermined specification; and facilitate based on the received another user instruction, downloading the second software to be used for generating print data to be transmitted to the selected second printer.”
Finally, the next closest prior art Panda (US 2016/0344879) discloses method for managing printing device software. The method includes receiving, at a computing device, a request to print a document file. The method also includes receiving a selection of a particular printing device with which to print the document file. The method further includes performing a search operation to determine whether a printer driver for the particular printing device is stored on the first computing device. Additionally, the method includes causing a data transfer of the printer driver from a server onto the first computing device over a wide area network upon determining that the printer driver is not stored on the computing device. Further, the method includes converting, using the printer driver, the document file into a print job. The method also includes transmitting, to the particular printing device, instructions to execute the print job, (Para 0022-0112). However, Panda does not disclose in the affirmative, “set, based on the received user instruction, the information processing apparatus so as to generate print data to be transmitted to the selected first printer with the first software without downloading the first software or second software that generates print data in accordance with another specification; receive another user instruction for selecting a second printer not conforming to the predetermined specification from the printers detected by the searching, wherein the second printer does not notify the information processing apparatus of information indicating that the second printer complies with the predetermined specification; and facilitate based on the received another user instruction, downloading the second software to be used for generating print data to be transmitted to the selected second printer.”
Therefore, the prior arts Nakashima, Chrisop et al and Panda alone or in combination do not render obvious in include the claimed feature in the affirmative, “set, based on the received user instruction, the information processing apparatus so as to generate print data to be transmitted to the selected first printer with the first software without downloading the first software or second software that generates print data in accordance with another specification; receive another user instruction for selecting a second printer not conforming to the predetermined specification from the printers detected by the searching, wherein the second printer does not notify the information processing apparatus of information indicating that the second printer complies with the predetermined specification; and facilitate based on the received another user instruction, downloading the second software to be used for generating print data to be transmitted to the selected second printer.”

Regarding independent claim 59, the closest prior art, Nakashima (US 2013/0222829) discloses information processing apparatus includes a first selection unit configured to receive selection of a first device object having a first function of an output apparatus via a setting screen, a second selection unit configured to select a second device object having a second function of the output apparatus, which corresponds to the first device object selected by the first selection unit, and a setting unit configured to set both the first device object selected by the first selection unit and the second device object selected by the second selection unit to a virtual device object, wherein the first function differs from the second function, (Para 0024-0091). However, Nakashima does not disclose in the affirmative, “execute, based on the determination that the selected printer complies with the predetermined specification, setting so as to generate print data to be transmitted to the selected printer with the first software without downloading the first software or second software that generates print data in accordance with another specification; and facilitate downloading the second software to be used for generating print data to be transmitted to the selected printer based on the determination that the selected printer does not comply with the predetermined specification.”
Further, the next closest prior art Chrisop et al (US 2008/0137121) discloses system and method are provided for securely accessing imaging job resources in a printing device. The method initially downloads a restricted software resource to a printing device. That is, the resource is restricted to use by a user group. As differentiated from factory installed software, or field upgrades, the restricted software resource is stored in a user-accessible memory, such as non-volatile storage (e.g., RAM). Subsequently, an imaging job is accepted for processing. The imaging job is verified to be associated with the user group. Subsequent to verification, access is permitted to the restricted software resource, and the imagining job is processed using the restricted software resource, (Para 0028-0106). However, Chrisop et al does not disclose in the affirmative, “execute, based on the determination that the selected printer complies with the predetermined specification, setting so as to generate print data to be transmitted to the selected printer with the first software without downloading the first software or second software that generates print data in accordance with another specification; and facilitate downloading the second software to be used for generating print data to be transmitted to the selected printer based on the determination that the selected printer does not comply with the predetermined specification.”
Finally, the next closest prior art Panda (US 2016/0344879) discloses method for managing printing device software. The method includes receiving, at a computing device, a request to print a document file. The method also includes receiving a selection of a particular printing device with which to print the document file. The method further includes performing a search operation to determine whether a printer driver for the particular printing device is stored on the first computing device. Additionally, the method includes causing a data transfer of the printer driver from a server onto the first computing device over a wide area network upon determining that the printer driver is not stored on the computing device. Further, the method includes converting, using the printer driver, the document file into a print job. The method also includes transmitting, to the particular printing device, instructions to execute the print job, (Para 0022-0112). However, Panda does not disclose in the affirmative, “execute, based on the determination that the selected printer complies with the predetermined specification, setting so as to generate print data to be transmitted to the selected printer with the first software without downloading the first software or second software that generates print data in accordance with another specification; and facilitate downloading the second software to be used for generating print data to be transmitted to the selected printer based on the determination that the selected printer does not comply with the predetermined specification.”
Therefore, the prior arts Nakashima, Chrisop et al and Panda alone or in combination do not render obvious in include the claimed feature in the affirmative, “execute, based on the determination that the selected printer complies with the predetermined specification, setting so as to generate print data to be transmitted to the selected printer with the first software without downloading the first software or second software that generates print data in accordance with another specification; and facilitate downloading the second software to be used for generating print data to be transmitted to the selected printer based on the determination that the selected printer does not comply with the predetermined specification.”

Regarding independent claim 67, the closest prior art, Nakashima (US 2013/0222829) discloses information processing apparatus includes a first selection unit configured to receive selection of a first device object having a first function of an output apparatus via a setting screen, a second selection unit configured to select a second device object having a second function of the output apparatus, which corresponds to the first device object selected by the first selection unit, and a setting unit configured to set both the first device object selected by the first selection unit and the second device object selected by the second selection unit to a virtual device object, wherein the first function differs from the second function, (Para 0024-0091). However, Nakashima does not disclose in the affirmative, “setting, based on the received user instruction, the information processing apparatus so as to generate print data to be transmitted to the selected first printer with the first software without downloading the first software or second software that generates print data in accordance with another specification; receiving another user instruction for selecting a second printer not conforming to the predetermined specification from the printers detected by the searching, wherein the second printer does not notify the information processing apparatus of information indicating that the second printer complies with the predetermined specification; and facilitate based on the received another user instruction, downloading the second software to be used for generating print data to be transmitted to the selected second printer.”
Further, the next closest prior art Chrisop et al (US 2008/0137121) discloses system and method are provided for securely accessing imaging job resources in a printing device. The method initially downloads a restricted software resource to a printing device. That is, the resource is restricted to use by a user group. As differentiated from factory installed software, or field upgrades, the restricted software resource is stored in a user-accessible memory, such as non-volatile storage (e.g., RAM). Subsequently, an imaging job is accepted for processing. The imaging job is verified to be associated with the user group. Subsequent to verification, access is permitted to the restricted software resource, and the imagining job is processed using the restricted software resource, (Para 0028-0106). However, Chrisop et al does not disclose in the affirmative, “setting, based on the received user instruction, the information processing apparatus so as to generate print data to be transmitted to the selected first printer with the first software without downloading the first software or second software that generates print data in accordance with another specification; receiving another user instruction for selecting a second printer not conforming to the predetermined specification from the printers detected by the searching, wherein the second printer does not notify the information processing apparatus of information indicating that the second printer complies with the predetermined specification; and facilitate based on the received another user instruction, downloading the second software to be used for generating print data to be transmitted to the selected second printer.”
Finally, the next closest prior art Panda (US 2016/0344879) discloses method for managing printing device software. The method includes receiving, at a computing device, a request to print a document file. The method also includes receiving a selection of a particular printing device with which to print the document file. The method further includes performing a search operation to determine whether a printer driver for the particular printing device is stored on the first computing device. Additionally, the method includes causing a data transfer of the printer driver from a server onto the first computing device over a wide area network upon determining that the printer driver is not stored on the computing device. Further, the method includes converting, using the printer driver, the document file into a print job. The method also includes transmitting, to the particular printing device, instructions to execute the print job, (Para 0022-0112). However, Panda does not disclose in the affirmative, “setting, based on the received user instruction, the information processing apparatus so as to generate print data to be transmitted to the selected first printer with the first software without downloading the first software or second software that generates print data in accordance with another specification; receiving another user instruction for selecting a second printer not conforming to the predetermined specification from the printers detected by the searching, wherein the second printer does not notify the information processing apparatus of information indicating that the second printer complies with the predetermined specification; and facilitate based on the received another user instruction, downloading the second software to be used for generating print data to be transmitted to the selected second printer.”
Therefore, the prior arts Nakashima, Chrisop et al and Panda alone or in combination do not render obvious in include the claimed feature in the affirmative, “setting, based on the received user instruction, the information processing apparatus so as to generate print data to be transmitted to the selected first printer with the first software without downloading the first software or second software that generates print data in accordance with another specification; receiving another user instruction for selecting a second printer not conforming to the predetermined specification from the printers detected by the searching, wherein the second printer does not notify the information processing apparatus of information indicating that the second printer complies with the predetermined specification; and facilitate based on the received another user instruction, downloading the second software to be used for generating print data to be transmitted to the selected second printer.”

Regarding independent claim 73, the closest prior art, Nakashima (US 2013/0222829) discloses information processing apparatus includes a first selection unit configured to receive selection of a first device object having a first function of an output apparatus via a setting screen, a second selection unit configured to select a second device object having a second function of the output apparatus, which corresponds to the first device object selected by the first selection unit, and a setting unit configured to set both the first device object selected by the first selection unit and the second device object selected by the second selection unit to a virtual device object, wherein the first function differs from the second function, (Para 0024-0091). However, Nakashima does not disclose in the affirmative, “executing, based on the determination that the selected printer complies with the predetermined specification, setting so as to generate print data to be transmitted to the selected printer with the first software without downloading the first software or second software that generates print data in accordance with another specification; and facilitating downloading the second software to be used for generating print data to be transmitted to the selected printer based on the determination that the selected one printer does not comply with the predetermined specification.”
Further, the next closest prior art Chrisop et al (US 2008/0137121) discloses system and method are provided for securely accessing imaging job resources in a printing device. The method initially downloads a restricted software resource to a printing device. That is, the resource is restricted to use by a user group. As differentiated from factory installed software, or field upgrades, the restricted software resource is stored in a user-accessible memory, such as non-volatile storage (e.g., RAM). Subsequently, an imaging job is accepted for processing. The imaging job is verified to be associated with the user group. Subsequent to verification, access is permitted to the restricted software resource, and the imagining job is processed using the restricted software resource, (Para 0028-0106). However, Chrisop et al does not disclose in the affirmative, “executing, based on the determination that the selected printer complies with the predetermined specification, setting so as to generate print data to be transmitted to the selected printer with the first software without downloading the first software or second software that generates print data in accordance with another specification; and facilitating downloading the second software to be used for generating print data to be transmitted to the selected printer based on the determination that the selected one printer does not comply with the predetermined specification.”
Finally, the next closest prior art Panda (US 2016/0344879) discloses method for managing printing device software. The method includes receiving, at a computing device, a request to print a document file. The method also includes receiving a selection of a particular printing device with which to print the document file. The method further includes performing a search operation to determine whether a printer driver for the particular printing device is stored on the first computing device. Additionally, the method includes causing a data transfer of the printer driver from a server onto the first computing device over a wide area network upon determining that the printer driver is not stored on the computing device. Further, the method includes converting, using the printer driver, the document file into a print job. The method also includes transmitting, to the particular printing device, instructions to execute the print job, (Para 0022-0112). However, Panda does not disclose in the affirmative, “executing, based on the determination that the selected printer complies with the predetermined specification, setting so as to generate print data to be transmitted to the selected printer with the first software without downloading the first software or second software that generates print data in accordance with another specification; and facilitating downloading the second software to be used for generating print data to be transmitted to the selected printer based on the determination that the selected one printer does not comply with the predetermined specification.”
Therefore, the prior arts Nakashima, Chrisop et al and Panda alone or in combination do not render obvious in include the claimed feature in the affirmative, “executing, based on the determination that the selected printer complies with the predetermined specification, setting so as to generate print data to be transmitted to the selected printer with the first software without downloading the first software or second software that generates print data in accordance with another specification; and facilitating downloading the second software to be used for generating print data to be transmitted to the selected printer based on the determination that the selected one printer does not comply with the predetermined specification.” 

Dependent claims 36-38, 40-52, 54-58, 60-66, 68-72 and 74-103 are allowed because of their dependency to claims 33, 39, 53, 59, 67 and 73 respectively.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677